Citation Nr: 0516091	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  95-12 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chronic fatigue as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968, and from September 21, 1990, to April 10, 1991 
in the Southwest Asia theater of operations.  He also had 
active duty for training from June 5, 1991, to July 30, 1991.

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2003, it was remanded to the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO) for further development and 
readjudication.  In February 2005, a supplemental statement 
of the case was issued and the case was returned to the Board 
for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The veteran underwent VA examination in February 2005 at the 
request of the AMC, based upon a prior request of the  Board.  
The primary purpose of the examination was to obtain an 
opinion that was adequate for the purpose of determining 
whether the veteran has an undiagnosed illness that is 
manifested by chronic fatigue that is related to the 
veteran's period of service in general and his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  To that end, the physician was requested in that remand 
to provide a series of opinions regarding the veteran's 
symptoms and his service.  The report of the February 2005 
examination, however, failed to adequately address the 
specific questions asked by the AMC in its request for the 
examination.  Moreover, in that report, the examiner noted 
that a consult had been placed for the veteran to have 
another sleep study performed by his primary care provider, 
but that no date had been set for that study.  

Given the discrepancies in the record with respect to the 
failure of the VA examiner to address the questions posed, 
including the possible failure of adequate testing as noted 
by the examining physician, the Board finds that a remand is 
unavoidable in this instance.  The Board is restrained by 
CAVC precedent from proceeding without the AMC having 
followed all of VA's own directives.  38 C.F.R. § 19.31 
(1998); Stegall v. West, 11 Vet. App. 268 (1998).  On that 
basis, it is determined that a clarification of the opinions 
reached in the February 2005 VA medical examination is 
necessary for a fully informed evaluation of the claim on 
appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran's claims file to be reviewed 
again by D.C., M.D., the same physician 
who had conducted the examination of the 
veteran in February 2005.  In particular, 
the examiner should review the reports of 
VA examinations in June 2000 
(neurological and chronic fatigue 
syndrome) and March 2001 (chronic fatigue 
syndrome) and the report of a sleep study 
performed in December 2001.  If Dr. D.C. 
is no longer available, VBA AMC should 
make arrangements for an examination of 
the veteran by another VA physician to 
determine the nature, extent, and 
etiology of any chronic fatigue found. 

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination review.  The 
examiner/reviewer must annotate the 
report that the claims file was in 
fact made available for review and 
reviewed in conjunction with the 
preparation of an addendum to the 
examination report or the examination 
report.  If the VA physician deems it 
necessary to conduct an examination of 
the veteran for the purpose of 
providing the requested opinions, such 
an examination should be scheduled as 
soon as practicable.  Any further 
indicated special tests and studies 
should be conducted.  In particular, 
the VA physician should specifically 
address whether an additional sleep 
study is necessary for the purpose of 
the assessment of the veteran's claim, 
and if so, such a study should be 
undertaken in conjunction with the 
medical review/examination.  The 
conclusions reached regarding this 
study must be contained in the 
examination report .  

The examiner/reviewer must address the 
following medical questions:
Is it less likely, more likely, or at 
least as likely as not (examiner to 
choose one) that the moderate sleep 
disruption reported at the December 
2001 sleep study is the cause of the 
veteran's chronic fatigue?  

What is the cause of the moderate 
sleep disruption reported at the sleep 
study?

In the event the record does not support 
a diagnosis of chronic fatigue syndrome 
and the sleep disruption cannot be 
attributed to a known cause, is it less 
likely, more likely, or at least as 
likely as not (examiner to choose one) 
that either the veteran's chronic fatigue 
and/or sleep disruption is the result of 
an undiagnosed illness?  

The basis for all findings and 
conclusions should be set forth in full 
and in detail.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for chronic fatigue as 
a manifestation of an undiagnosed 
illness.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


